Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
Claims 1-5, 7, 14, 15, 18 and 19 are allowable. The restriction requirement among species of Category I of species of the material of the core layer, Category IV of the type of the semiconductor device the invention is used and Category V of the type of semiconductor systems the invention is used, as set forth in the Office action mailed on 08/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) (The Category IV and the Category V are listed in the Office action mailed on 08/21/2020 as the Category III and the Category IV due to typos). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of among species of Category I of species of the material of the core layer, Category IV of the type of the semiconductor device the invention is used and Category V of the type of semiconductor systems the invention is used is withdrawn.  Claims 6, 8, 16, 17 and 20, directed to species of Category I, IV and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10 and 13, directed to species of Category II and III are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 10 and 13 directed to species of Category II-III non-elected without traverse.  Accordingly, claims 10 and 13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of " wherein, the band gap of the metal oxide in the core layer is ≥ 3 eV, the band gaps of the metal oxides in the first surface layer and the second surface layer are independently ≤ 3 eV, and a difference between the band gap of the metal oxide in the core layer and the band gap of the metal oxide in the first surface layer is ≥ 1 eV; wherein the metal oxide in the first surface layer is MoO2; and wherein the metal oxide in the second surface layer is MoO2." as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.